     Case 2:14-cv-00775-KJM-DMC Document 139 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVILLE WILLIAM SMITH, IV,                      No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for a 90-day extension of time

19   to file objections to the findings and recommendations issued on March 31, 2020. See ECF No.

20   138. Good cause appearing therefor, plaintiff’s motion is granted in part. Plaintiff may file

21   objections within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: April 29, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
